DETAILED ACTION
This action is responsive to the following communication: the claims filed on 08/11/2022.  This action is made Non-Final.
Claims 1-20 are pending in the case.  Claims 1, 15 and 20 are independent claims.  

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 09/22/2022.

Claim Rejections - 35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/0053288 A1; hereinafter as Kim) in view of Manzari et al. (US 2020/0358963 A1; hereinafter as Manzari)

As to claims 1, 15, 20, Kim discloses:

A method for user guidance (see ¶ 0006), comprising: 
An electronic device, comprising: at least one processor; and at least one memory, coupled to the at least one processor and storing instructions executed by the at least one processor (see Fig. 1 and ¶ 0030-0035), and the at least one processor is configured to:
A non-transitory computer-readable storage medium storing thereon a computer program that (see ¶ 0035), when executed by a processor, implements:
acquiring creation guidance information for a user, the creation guidance information being used for guiding the user to use a creation function in an application, and the creation function being used for creating multimedia content (see Fig. 8 and ¶ 0083-0084; the time at which the guidance is displayed may be various; i.e., at a time point after a predetermined time from entry into a camera application.  See Fig. 5 and ¶ 0089-0099; display a guidance corresponding to the identified feedback within a camera application screen; the processor provide the guidance while a preview image is displayed such as display the guidance at a tie point after a predetermined time from entry into a camera application.  ¶ 0071-0072; the feedbacks and/or guidance are related to image capturing {~creation function}); 
in a case where the application is in an active state, presenting, in an active page of the application, a visual representation corresponding to the creation guidance information (See Fig. 5 and ¶ 0089-0099; display a guidance corresponding to the identified feedback within a camera application screen; the processor provide the guidance while a preview image is displayed such as display the guidance at a tie point after a predetermined time from entry into a camera application.  See Fig. 9 and ¶ 0130-0132; the screen 910/920 of the camera application display a guidance 921 corresponding to the feedback for “backlight”.  ¶ 0093; the feedback recommending a function related to capturing may include at least one of “Live focus recommend”, “Bixby vision recommend”, “Panorama recommend”, “Food recommend, “wide selfie recommend”, “Today’s selfie recommend”, “Animated GIF recommend”, “Video Summary recommend”, or “Mode Shortcut recommend”. However, the disclosure is not limited thereto.); and 
switching, on the basis of interaction associated with the visual representation, from the active page to a creation page associated with the creation function (see Fig. 9 and ¶ 0131-0132; the feedback for “backlight” may include an action object 922. The electronic device 101 may display a preview image on the screen 930 to which an HDR is applied in response to reception of a user input for the action object 922 included in the guidance 921, {~ switching from screen 920 to screen 930}).
The prior art includes each element claimed as evidenced above, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art, before the effective filing date of the claimed invention, could have combined the elements as claimed by known methods (e.g. programming), and that in combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. In addition, Kim expressly suggests that although the present disclosure has been described with various embodiments, various changes and modifications may be suggested to one skilled in the art. It is intended that the present disclosure encompass such changes and modifications as fall within the scope of the appended claims (Kim: see ¶ 0192).
In addition, Manzari is relied upon for teaching the limitations switching, on the basis of interaction associated with the visual representation, from the active page to a creation page associated with the creation function (Manzari: see ¶ 0901; ceasing to display guidance when the capture duration has ended.  See ¶ 0904 and Figs. 29A-29J illustrate user interfaces for displaying live preview 630 without the visual guidance; the illustrated user interface for capturing/creating content).
Both references, each discloses a graphical user interface for camera applications. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Kim and the teaching of Manzari together to provide a creation user interface as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Manzari that providing visual guidance allows a user to quickly recognize when the electronic device moves from its original images so that a maximum number of the images are useable and can be easily combined to form a useable or an improved merged photo; performing enhanced visual feedback enhances the operability of the device and makes the user-device interface more efficient (e.g., by helping the user to provide proper inputs and reducing user mistakes when operating/interacting with the device) which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently (Manzari: see ¶ 0883).  
Examiner’s note: Examiner also wants to point out a potential issue in the present claim. The "if” or conditional clause in the present claim is an optional limitation which does not have to be given patentable weight (see MPEP 2111.04). In the present method claim, the second optional limitation (e.g. presenting, in an active page of the application, a visual representation corresponding to the creation guidance information) relies on the first optional limitation (in a case where the application is in an active state).

As to claims 2 and 16, the rejection of claim 1 (15) is incorporated.  Kim/Manzari further discloses: wherein the creation function comprises at least one of the following: a photographing function for photographing the multimedia content and an uploading function for uploading the photographed multimedia content (Kim: see Fig. 9 and ¶ 0131-0132; screen 930 is for photographing/capturing the scene/image).

As to claims 3 and 17, the rejection of claim 1 (15) is incorporated.  Kim/Manzari further discloses: wherein presenting the visual representation corresponding to the creation guidance information comprises: 
in a case where the active page is a start page of the application, presenting, in the start page, a creation user interface element for activating the creation function (Kim: See Fig. 5 and ¶ 0089-0099; display a guidance corresponding to the identified feedback within a camera application screen; the processor provides the guidance while a preview image is displayed such as display the guidance at a tie point after a predetermined time from entry into a camera application.  See Fig. 8-9 and ¶ 0130-0132; the screen 910/920 of the camera application display a guidance 921 corresponding to the feedback for “backlight” with capturing icon 811 included in the screen 910/920); and 
wherein switching from the active page to the creation page comprises: in a case where the creation user interface element is selected in the start page, switching from the start page to the creation page (Kim: see Fig. 9 and ¶ 0131-0132; the feedback for “backlight” may include an action object 922. The electronic device 101 may display a preview image on the screen 930 to which an HDR is applied in response to reception of a user input for the action object 922 included in the guidance 921, {~ switching from screen 920 to screen 930}).
Examiner’s note: Examiner also wants to point out a potential issue in the present claim. The "if” or conditional clause in the present claim is an optional limitation which does not have to be given patentable weight (see MPEP 2111.04). In the present method claim, the second optional limitation (e.g. presenting, in the start page, a creation user interface element for activating the creation function) relies on the first optional limitation (i.e., in a case where the active page is a start page of the application).

As to claims 4 and 18, the rejection of claim 1 (15) is incorporated.  Kim/Manzari further discloses: 
wherein presenting the visual representation corresponding to the creation guidance information comprises: in a case where the active page is a playing page for playing the multimedia content, presenting, in a playing area of the multimedia content, a creation user interface element for activating the creation function and a browsing user interface element for entering a browsing function (Manzari: see Figs. 6A-6O and ¶ 0349-0350; creation user interface element 610 and browsing user interface element 624.  Live preview 630 is displaying/playing visual content); and 
wherein switching from the active page to the creation page comprises: in a case where the creation user interface element is selected in the playing page, switching from the playing page to the creation page (Manzari: see Figs. 6A-6O and ¶ 0332, 0349-0350; creation user interface element 610 when activated causes device 600 to capture media based on the current state of live preview and the current state of the camera application).
One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Manzari that providing visual guidance allows a user to quickly recognize when the electronic device moves from its original images so that a maximum number of the images are useable and can be easily combined to form a useable or an improved merged photo; performing enhanced visual feedback enhances the operability of the device and makes the user-device interface more efficient (e.g., by helping the user to provide proper inputs and reducing user mistakes when operating/interacting with the device) which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently (Manzari: see ¶ 0883).
Examiner’s note: Examiner also wants to point out a potential issue in the present claim. The "if” or conditional clause in the present claim is an optional limitation which does not have to be given patentable weight (see MPEP 2111.04). In the present method claim, the second optional limitation (e.g. presenting, in a playing area of the multimedia content, a creation user interface element for activating the creation function and a browsing user interface element for entering a browsing function) relies on the first optional limitation (i.e., in a case where the active page is a playing page for playing the multimedia content).

As to claims 5 and 19, the rejection of claim 4 (18) is incorporated.  Kim/Manzari further discloses: 
performing at least one of the following: 
in a case where the browsing user interface element is selected in the playing page, stopping presenting the creation user interface element and the browsing user interface element in the playing page (Manzari: see Fig. 6P and ¶ 0350-0352; In response to detecting tap gesture 650k, as shown in FIG. 6P, device 600 ceases to display live preview 630 and, instead, displays a photo viewer user interface that includes a representation 642 of the newly captured media); and 
in a case where the playing page is switched from a first page tag to a second page tag while the creation user interface element and the browsing user interface element are presented, maintaining the presentation of the creation user interface element and the browsing user interface element while playing multimedia content corresponding to the second page tag (Manzari: see Fig. 6A-6O and ¶ 0332; camera modes affordances 620a-620e are displayed, and ‘Photo’ camera mode 620c is indicated as being the current mode in which the camera is operating by the bolding of the text; the user can switch from one mode to another mode, button 624 and 610 remain displayed on the screen).
One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Manzari that providing visual guidance allows a user to quickly recognize when the electronic device moves from its original images so that a maximum number of the images are useable and can be easily combined to form a useable or an improved merged photo; performing enhanced visual feedback enhances the operability of the device and makes the user-device interface more efficient (e.g., by helping the user to provide proper inputs and reducing user mistakes when operating/interacting with the device) which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently (Manzari: see ¶ 0883).
Examiner’s note: Examiner also wants to point out a potential issue in the present claim. The "if” or conditional clause in the present claim is an optional limitation which does not have to be given patentable weight (see MPEP 2111.04). In the present method claim, the second optional limitation (e.g. stopping presenting the creation user interface element and the browsing user interface element in the playing page; maintaining the presentation of the creation user interface element and the browsing user interface element while playing multimedia content corresponding to the second page tag) relies on the first optional limitation (i.e., in a case where the browsing user interface element is selected in the playing page; in a case where the playing page is switched from a first page tag to a second page tag while the creation user interface element and the browsing user interface element are presented).

As to claim 6, the rejection of claim 1 is incorporated.  Kim/Manzari further discloses: 
wherein presenting the visual representation corresponding to the creation guidance information comprises: adding a superimposed layer in the active page, the superimposed layer being placed on a top layer of the active page (Kim: see Fig. 9 and ¶ 0117; the guidance is displayed as popup as illustrated on screen 920 of Fig. 9); and 
presenting, in the superimposed layer, the visual representation corresponding to the creation guidance information (Kim: see Fig. 9 and ¶ 0117; the guidance is displayed as popup as illustrated on screen 920 of Fig. 9).
As to claim 7, the rejection of claim 1 is incorporated.  Kim/Manzari further discloses: 
wherein the creation function comprises a photographing function, the creation guidance information indicates a recommended photographing mode of the photographing function, and presenting the visual representation corresponding to the creation guidance information (Kim: see Fig. 12-13 and ¶ 0141-0142; The electronic device 101 may identify that the feedback “wide selfie recommend” is required according to priorities of a plurality of adaptively determined feedbacks. The electronic device 101 may display a guidance 1221 within a screen 1220 on the basis of the identification. The guidance 1221 may include an action object 1222. The electronic device 101 may perform a function corresponding to the guidance 1221 on the basis of reception of an input for the action object 1222. For example, the electronic device 101 may display a preview screen 1230 to which the wide selfie mode is applied in response to reception of an input for the action object 1222) comprises: 
deforming the creation user interface element in the active page into a style corresponding to the recommended photographing mode (Kim: see Fig. 12-13 and ¶ 0141-0142; he electronic device 101 may display a preview screen 1230 to which the wide selfie mode is applied in response to reception of an input for the action object 1222); and 
wherein switching from the active page to the creation page comprises: 
in response to the creation user interface element being selected, switching from the active page to a creation page associated with activating the photographing function in the recommended photographing mode (Kim: see Fig. 12-13 and ¶ 0141-0142; The electronic device 101 may identify that the feedback “wide selfie recommend” is required according to priorities of a plurality of adaptively determined feedbacks. The electronic device 101 may display a guidance 1221 within a screen 1220 on the basis of the identification. The guidance 1221 may include an action object 1222. The electronic device 101 may perform a function corresponding to the guidance 1221 on the basis of reception of an input for the action object 1222. For example, the electronic device 101 may display a preview screen 1230 to which the wide selfie mode is applied in response to reception of an input for the action object 1222.  See Fig. 9 and ¶ 0131-0132; the feedback for “backlight” may include an action object 922. The electronic device 101 may display a preview image on the screen 930 to which an HDR is applied in response to reception of a user input for the action object 922 included in the guidance 921, {~ switching from screen 920 to screen 930}).
As to claim 8, the rejection of claim 1 is incorporated.  Kim/Manzari further discloses: 
wherein the creation guidance information indicates a recommended editing mode for editing the multimedia content, and presenting the visual representation corresponding to the creation guidance information comprises: determining whether the active page presents multimedia content edited in the recommended editing mode; and in a case where it is determined that the active page presents the edited multimedia content, presenting, in the active page, the visual representation corresponding to the creation guidance information, so as to indicate the recommended editing mode (Kim: see Fig. 12-13 and ¶ 0141-0142; The electronic device 101 may identify that the feedback “wide selfie recommend” is required according to priorities of a plurality of adaptively determined feedbacks. The electronic device 101 may display a guidance 1221 within a screen 1220 on the basis of the identification. The guidance 1221 may include an action object 1222. The electronic device 101 may perform a function corresponding to the guidance 1221 on the basis of reception of an input for the action object 1222. For example, the electronic device 101 may display a preview screen 1230 to which the wide selfie mode is applied in response to reception of an input for the action object 1222).
Examiner’s note: Examiner also wants to point out a potential issue in the present claim. The "if” or conditional clause in the present claim is an optional limitation which does not have to be given patentable weight (see MPEP 2111.04). In the present method claim, the second optional limitation (e.g. presenting, in the active page, the visual representation corresponding to the creation guidance information, so as to indicate the recommended editing mode) relies on the first optional limitation (i.e., in a case where it is determined that the active page presents the edited multimedia content).

As to claim 9, the rejection of claim 1 is incorporated.  Kim/Manzari further discloses: 
wherein the creation guidance information indicates a recommended editing mode for editing the multimedia content (Kim: see Fig. 12-13 and ¶ 0141-0142; The electronic device 101 may identify that the feedback “wide selfie recommend” is required according to priorities of a plurality of adaptively determined feedbacks. The electronic device 101 may display a guidance 1221 within a screen 1220 on the basis of the identification. The guidance 1221 may include an action object 1222. The electronic device 101 may perform a function corresponding to the guidance 1221 on the basis of reception of an input for the action object 1222. For example, the electronic device 101 may display a preview screen 1230 to which the wide selfie mode is applied in response to reception of an input for the action object 1222), and presenting the visual representation corresponding to the creation guidance information comprises: 
deforming the creation user interface element in the active page into a style corresponding to sample multimedia content edited in the recommended editing mode; and wherein switching from the active page to the creation page comprises: in response to the creation user interface element being selected, switching from the active page to the creation page for activating the creation function; and presenting, in the creation page, multimedia content automatically edited in the recommended editing mode (Kim: see Fig. 12-13 and ¶ 0141-0142; The electronic device 101 may identify that the feedback “wide selfie recommend” is required according to priorities of a plurality of adaptively determined feedbacks. The electronic device 101 may display a guidance 1221 within a screen 1220 on the basis of the identification. The guidance 1221 may include an action object 1222. The electronic device 101 may perform a function corresponding to the guidance 1221 on the basis of reception of an input for the action object 1222. For example, the electronic device 101 may display a preview screen 1230 to which the wide selfie mode is applied in response to reception of an input for the action object 1222.  See Fig. 9 and ¶ 0131-0132; the feedback for “backlight” may include an action object 922. The electronic device 101 may display a preview image on the screen 930 to which an HDR is applied in response to reception of a user input for the action object 922 included in the guidance 921, {~ switching from screen 920 to screen 930}).
As to claim 10, the rejection of claim 1 is incorporated.  Kim/Manzari further discloses: 
wherein the application further comprises a publishing function for publishing the multimedia content (Manzari: see Fig. 6P and ¶ 0351-0352; send affordance 644b for transmitting the newly captured media), and presenting the visual representation corresponding to the creation guidance information comprises: in a case where the user does not publish the multimedia content in the application, presenting the visual representation corresponding to the creation guidance information, so as to indicate a location, in the active page, of a creation user interface element for activating the creation function (see ¶ 0351-0352; back affordance 644e for returning to display of live preview 630 which display visual guidance as illustrated in Fig. 26K and ¶ 0845).
One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Manzari that providing visual guidance allows a user to quickly recognize when the electronic device moves from its original images so that a maximum number of the images are useable and can be easily combined to form a useable or an improved merged photo; performing enhanced visual feedback enhances the operability of the device and makes the user-device interface more efficient (e.g., by helping the user to provide proper inputs and reducing user mistakes when operating/interacting with the device) which, additionally, reduces power usage and improves battery life of the device by enabling the user to use the device more quickly and efficiently (Manzari: see ¶ 0883).
Examiner’s note: Examiner also wants to point out a potential issue in the present claim. The "if” or conditional clause in the present claim is an optional limitation which does not have to be given patentable weight (see MPEP 2111.04). In the present method claim, the second optional limitation (e.g. presenting the visual representation corresponding to the creation guidance information, so as to indicate a location, in the active page, of a creation user interface element for activating the creation function) relies on the first optional limitation (i.e., in a case where the user does not publish the multimedia content in the application).

As to claim 11, the rejection of claim 1 is incorporated.  Kim/Manzari further discloses: 
wherein the creation guidance information is related to at least one of the following: a preference of the user to a creation mode of the creation function, a preference of the user to an editing function for editing the multimedia content, and an intention of the user to publish multimedia content in the application (Kim: see ¶ 0073, 0081, 0094; the electronic device 101 may provide the first type feedback in preference to the second type feedback. That is, the first type feedback may have a higher priority than the second type feedback. Further, a plurality of feedbacks included in the first type may have priorities, and a plurality of feedbacks included in the second type may have priorities).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim/Manzari further in view of Amano et al. (US 2012/0162242 A1; hereinafter as Amano).

As to claim 6, the rejection of claim 1 is incorporated.  Amano is alternatively relied upon for teaching the limitations: 
wherein presenting the visual representation corresponding to the creation guidance information comprises: adding a superimposed layer in the active page, the superimposed layer being placed on a top layer of the active page (Amano; see Fig. 8-10 and ¶ 0126; a landscape-oriented options menu 133 extends in a direction perpendicular to the area AR, on the left side of the image capturing mode icon 106, and is displayed so as to be superimposed on the through-the-lens image of the area AC. In addition, options icons 141 to 143 are displayed abreast with predetermined sizes at predetermined positions within the options menu 133); and 
presenting, in the superimposed layer, the visual representation corresponding to the creation guidance information (Amano; see Fig. 8-10 and ¶ 0126, 0149-0150; a function guide 151 is displayed that explains the name and the content of a function assigned to options icon 143).
Both references, each discloses a graphical user interface for camera applications. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Kim/Manzari and the teaching of Amano together to provide a camera user interface as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Amano that a function guide is displayed that explains the name and the content of a function assigned to the options icon. Accordingly, the user can easily and swiftly recognize the detail of the function assigned to the options icon (Amano: see ¶ 0149).  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim/Manzari further in view of Jojic et al. (US 2006/0120624 A1; hereinafter as Jojic).

As to claim 12, the rejection of claim 1 is incorporated.  Kim/Manzari does not appear to disclose, but Jojic is relied upon for teaching the following limitations: 
in a case where the application is switched to the active state and the active page is a playing page for presenting multimedia content with a target volume, presenting the multimedia content on the basis of a predetermined volume, the predetermined volume being less than the target volume (see ¶ 0090; the Video Browser provides a synchronized playback of the portions of the audio track corresponding to any video frames which are provided for playback. However, because the user may be browsing the video recording by using mouse-over type motions of the mosaic images, playback of the sound corresponding to the selection of particular pixels via the pointer motion or other pixel selection device (i.e., keyboard, mouse, joystick, gamepad, etc.) can be disjointed. Therefore, in one embodiment, the sound track is automatically muted, or the volume level automatically lowered, while the user is moving the pointing device to avoid a choppy or disjointed audio playback corresponding to the displayed image frames. Then, when the cursor becomes stationary for some predetermined period of time, or when the user uses the pointing device to click on or otherwise explicitly select particular pixels of the image mosaic, the sound track will be played at a normal volume along with the corresponding image frames).  
Both references, each discloses a graphical user interface for playing video. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Kim/Manzari and the teaching of Jojic together to provide a camera user interface that is configured to present multimedia at a controlled volume as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Jojic to achieve a tool that provides the user with a capability to quickly browse and navigate video information without requiring the user to actually watch the entire length of the video recording in reviewing the content of that video recording (Jojic: see ¶ 0004).  
Examiner’s note: Examiner also wants to point out a potential issue in the present claim. The "if” or conditional clause in the present claim is an optional limitation which does not have to be given patentable weight (see MPEP 2111.04). In the present claim, the second optional limitation (e.g. presenting the multimedia content on the basis of a predetermined volume, the predetermined volume being less than the target volume) relies on the first optional limitation (in a case where the application is switched to the active state and the active page is a playing page for presenting multimedia content with a target volume).

As to claim 13, the rejection of claim 12 is incorporated.  Kim/Manzari and Jojic further teach: wherein presenting the multimedia content comprises: presenting the multimedia content at the predetermined volume for a predetermined time period; and in a case where the predetermined time period expires, presenting the multimedia content at the target volume (i.e., Jojic: see ¶ 0090; in one embodiment, the sound track is automatically muted, or the volume level automatically lowered, while the user is moving the pointing device to avoid a choppy or disjointed audio playback corresponding to the displayed image frames. Then, when the cursor becomes stationary for some predetermined period of time, or when the user uses the pointing device to click on or otherwise explicitly select particular pixels of the image mosaic, the sound track will be played at a normal volume along with the corresponding image frame).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Kim/Manzari and the teaching of Jojic together to provide a camera user interface that is configured to present multimedia at a controlled volume as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Jojic to achieve a tool that provides the user with a capability to quickly browse and navigate video information without requiring the user to actually watch the entire length of the video recording in reviewing the content of that video recording (Jojic: see ¶ 0004).  
Examiner’s note: Examiner also wants to point out a potential issue in the present claim. The "if” or conditional clause in the present claim is an optional limitation which does not have to be given patentable weight (see MPEP 2111.04). In the present claim, the second optional limitation (e.g. presenting the multimedia content at the target volume) relies on the first optional limitation (i.e., in a case where the predetermined time period expires).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim/Manzari and Jojic further in view of Raj (US 9002175 B1; hereinafter as Raj).

As to claim 14, the rejection of claim 12 is incorporated.  Kim/Manzari and Jojic further teach: wherein presenting the multimedia content comprises: [gradually] increasing a playing volume of the multimedia content from the predetermined volume while the multimedia content is presented, [until reaching] to the target volume (i.e., Jojic: see ¶ 0090; in one embodiment, the sound track is automatically muted, or the volume level automatically lowered, while the user is moving the pointing device to avoid a choppy or disjointed audio playback corresponding to the displayed image frames. Then, when the cursor becomes stationary for some predetermined period of time, or when the user uses the pointing device to click on or otherwise explicitly select particular pixels of the image mosaic, the sound track will be played at a normal volume along with the corresponding image frame).
Jojic does not teach the volume adjustment is gradually, but Raj is relied upon for teaching these limitations: gradually increasing a playing volume of the multimedia content from the predetermined volume while the multimedia content is presented, until reaching the target volume (Col. 9, lines 50-60; In one embodiment, audio associated with one or more of the selected video clips may be modified. audio of the second video clip may gradually increase until presented at a normal volume.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of Kim/Manzari and Jojic and the teaching of Raj together to provide a camera user interface that is configured to present multimedia at a controlled volume as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Raj to achieve a tool that provides the user with a capability create video clips to promote online videos with less time consuming (Raj: see Col. 2, lines 41-43).  

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Dye et al. (US 2019/0342507 A1): discloses a method providing a creative camera user interface comprising: displaying, via the display apparatus, a messaging user interface of a message conversation including at least a first participant, the messaging user interface including a camera affordance; detecting, via the one or more input devices, a first input directed to the camera affordance; in response to detecting the first input, displaying a camera user interface, the camera user interface including a capture affordance; detecting, via the one or more input devices, a second input directed to the capture affordance; in response to detecting the second input: capturing image data using the camera; ceasing to display the capture affordance; and displaying a send affordance at a location in the camera user interface that was previously occupied by the capture affordance; detecting, via the one or more input devices, a third input directed to the send affordance; and in response to detecting the third input, initiating a process to send the captured image data to the first participant (see ¶ 0006).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179